DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SEMICONDUCTOR DEVICE [[

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-10 and 13- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangrum, US 2018/0350726 (corresponding to US 10,211,128; listed in IDS filed on 01/22/2021).
In re Claim 1, Mangrum discloses a semiconductor device , comprising: a substrate 11comprising: a lead 14; a semiconductor component 16 comprising: a component top side 17; and a component bottom side 18 opposite to the component top side 17; and a conductive clip (31, 51,71) coupled to the semiconductor component 16 and the substrate 11, wherein the conductive clip (31, 51,71, 81) comprises: a plate portion (311, 511, 711, 711, 811) attached to the component top side 17 with a conductive material 410; and a clip connecting portion (310, 519, 710, 810) coupled to the plate portion (311, 511, 711, 711, 811) and coupled to the lead 14, wherein: the plate portion (311, 511, 711, 711, 811) comprises through-holes (300, 301, 308) extending from an upper side of the plate portion (311, 511, 711, 711, 811) to a lower side of the plate portion (311, 511, 711, 711, 811); the plate portion (311, 511, 711, 711, 811) further comprises stand-offs 610 (Fig. 3) extending from the lower side of the plate portion (311, 511, 711, 711, 811) towards the component top side 37; the lower side of the plate portion (311, 511, 711, 711, 811) comprises a first profile 1P (Fig. A) in a first cross- sectional view; and the upper side of the plate portion (311, 511, 711, 711, 811) comprises a second profile 2P in the first cross- sectional view (Figs. 1-11; [0025 -0054]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Mangrum’s Fig. 9 annotated to show the details cited

In re Claim 2, Mangrum discloses the semiconductor device of claim 1, wherein: the through-holes (300, 301, 308) a distributed in columns within the plate portion (311, 511, 711, 711, 811) (Figs. 2 - 5).
In re Claim 3, Mangrum discloses the semiconductor device of claim 2, wherein: adjacent columns (of 300, 301, 308) are offset with respect to each other (Figs. 2-5).
In re Claim 4, Mangrum discloses the semiconductor device of claim 1, wherein: the through-holes (300, 301, 308) are distributed inward from the stand-offs 610 (Fig. 3).
In re Claim 5, Mangrum discloses the semiconductor device of claim 1, wherein: a portion of the through-holes (300, 301, 308) are disposed within the plate portion (311, 511, 711, 711, 811) so as to enclose portions of the stand-offs 610 (Figs. 2 - 5).
In re Claim 6, Mangrum discloses the semiconductor device of claim 1, wherein: a portion of the through-holes (300, 301, 308) are disposed so as to abut the stand-offs 610 (Figs. 2 - 5).
In re Claim 7, Mangrum discloses the semiconductor device of claim 1, wherein: the stand-offs 610 comprise bump structures ([0032]).
In re Claim 8, Mangrum discloses the semiconductor device of claim 1, wherein: the first profile 1P comprises a substantially flat profile (Fig. A).
In re Claim 9, Mangrum discloses the semiconductor device of claim 1, wherein: the first profile 1P and the second profile 2P are different (Fig. A).
In re Claim 10, Mangrum discloses the semiconductor device of claim 1, wherein: the conductive material 410 surrounds side surfaces of the stand-offs 610 and extends within the through-holes 301 (Figs. 3 and 9).

In re Claim 13, Mangrum discloses the semiconductor device of claim 1, wherein: the through-holes 308 are distributed in an N x M matrix configuration (Fig. 5).
In re Claim 14, Mangrum discloses the : the through-holes (300, 301, 308) have different dimensions (Fig. 5).

In re Claim 15, Mangrum discloses a packaged electronic device, comprising: a substrate 11 comprising: a lead 14; an electronic device 16 comprising: a device top side 17; and a device bottom side 18 opposite to the device top side 17; and a conductive clip (31, 51,71, 81) coupled to the substrate 11 and the electronic device 16, wherein the conductive clip (31, 51,71, 81) comprises: a plate portion (311, 511, 711, 711, 811) attached to the device top side 17 with a conductive material 410; and a clip connecting portion (310, 519, 710, 810) coupled to the plate portion (311, 511, 711, 711, 811) and coupled to the lead 14, wherein: the plate portion (311, 511, 711, 711, 811) comprises through-holes (300, 301, 308) extending from an upper side of the plate portion (311, 511, 711, 711, 811) to a lower side of the plate portion (311, 511, 711, 711, 811); the plate portion (311, 511, 711, 711, 811) further comprises stand-offs 610 extending from the lower side of the plate portion (311, 511, 711, 711, 811) towards device die top side 17 (Figs. 1-11; [0025 -0054]).
In re Claim 16, Mangrum discloses the packaged electronic device of claim 15, further comprising: channels CH (Fig. A) disposed to extend inward from a lower side of the plate portion 311 above the device top side 17, wherein: the conductive material 410 is disposed within the channels CH; and the channels CH extend only partially into the plate portion 311 so that the upper side of the plate portion 311 extends over the channels CH.

Allowable Subject Matter
Claims 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 11 as: “the first profile comprises a sloped profile; and the conductive material contacts the lower side of the plate portion and comprises a thickness that laterally varies across the semiconductor component and conforms to the sloped profile in the first cross-sectional view”, in combination with limitations of Claim 1 on which it depends.
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “the stand-offs are disposed proximate to each corner of the plate portion”, in combination with limitations of Claim 1 on which it depends.
In re Claim 17: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 17 as: “at least some through-holes are disposed where pairs of channels intersect”, in combination with limitations of Claim 16 on which it depends.

Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, prior-art fails to disclose a packaged electronic device wherein “a first portion attached to the device top side with a conductive material; and a second portion coupled to the first portion and coupled to the lead, wherein the first portion comprises one or more of: a first sloped profile comprising an outer section towards a first edge portion of the first portion and an inner section towards a central portion of the first portion, with the outer section spaced away from the electronic device further than the inner section, wherein the conductive material contacts a lower side of the first portion of the conductive clip and comprises a thickness that laterally varies across the electronic device and conforms to the first sloped profile; or channels disposed to extend partially inward from a lower side of the first portion above the device top side, wherein the first portion of the conductive clip comprises a first portion upper side that extends over the channels.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893